Citation Nr: 0600321	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-44 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, with degenerative changes, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
right knee sprain with traumatic arthritis, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1973 to July 1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified at a July 2005 hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

The veteran submitted additional medical evidence to the 
Board and specifically waived review of this evidence by the 
RO at the July 2005 hearing.  See 38 C.F.R. 
§ 20.1304 (2005). 


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability does 
not result in recurrent subluxation or lateral instability, 
nor is flexion limited to 30 degrees or less; there is no 
limitation of extension.  

2.  The veteran's service-connected right knee disability 
does not result in recurrent subluxation or lateral 
instability, nor is flexion limited to 30 degrees or less; 
there is no limitation of extension.

3.  The veteran does not have muscle spasm on extreme forward 
bending; forward flexion of the back is limited to 85 degrees 
and extension is limited to 20 degrees.   




CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating in 
excess of 10 percent for patellofemoral syndrome of the left 
knee with degenerative changes, have not been  met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5010, 5257 (2005).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a right knee sprain 
with traumatic arthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5010, 5257 (2005).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for low back strain have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in October 2004, and 
letters regarding the VCAA in March 2003 and June 2005, the 
veteran was provided with the applicable law and regulations 
and given adequate notice as to the evidence needed to 
substantiate his claims and the evidence not of record that 
is necessary.  The March 2003 and June 2005 letters advised 
the veteran that VA would attempt to obtain records of 
private medical treatment if the veteran identified the 
treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
March 2003 and June 2005 VCAA letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all 
appropriate action to develop the veteran's claims.  The 
Board also notes that in this case the veteran was provided 
notice of the VCAA prior to the initial unfavorable RO 
decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the veteran was afforded a VA examination.  The 
report provides sufficient findings upon which to rate the 
disabilities in question.  Thus, there is no duty to provide 
another examination or medical opinion.  Id.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

By a May 1997 rating decision, the RO granted service 
connection for a low back disorder and assigned a 10 percent 
evaluation.  Service connection was also granted for patella 
femoral pain sydrome of the left knee with a 10 percent 
evaluation and residuals of a right knee sprain which was 
assigned a noncompensable evaluation.  

By an October 1998 rating decision, the RO increased the 
evaluation for the right knee disorder to 10 percent 
disabling.

A claim for increased evaluations for the low back and 
bilateral knees was received in March 2003.

The veteran underwent a VA orthopedic examination in May 
2003.  With regard to the left knee, the veteran reported 
that over the past six months to one year, he has had 
worsening pain.  He has been treated with nonsteroidal anti-
inflammatories.  He stated that most of the pain was in the 
anterior aspect of his knee.  He did not have any mechanical 
symptoms of locking or catching, but had some crepitus 
anteriorly.  He stated that he gets intermittent small 
effusions, but that the pain is nearly constant and worse 
with activity.  Sitting bothers his knee.  He did not wear a 
brace or use any assistive device.

Examination of the left knee showed a trace effusion.  There 
was a positive patellofemoral grind.  The knee was tender to 
palpation on the retropatellar facet, worse laterally than 
medially.  There was a good endpoint on Lachman's.  There was 
an equivocal McMurray's.  Sometimes the veteran reported pain 
and sometimes he felt like there was a click but it was not 
necessarily synchronous.  He had a negative and posterior 
drawer.  He was stable to varus and valgus stressors.  There 
was no significant wasting of the vastus medialus oblique.  
His calf was soft and nontender.  He had good distal pulses.  
Fabere test was negative.  The hip was nonirritable on the 
left side with normal range of motion.  Range of motion was 0 
to 125 degrees.  He did not have any significant pain with 
extension but upon flexion at about 115 degrees there was a 
little bit of anterior knee pain.  

Radiographic examination of the left knee showed a moderate 
amount of patellofemoral arthrosis.  There was some squaring 
of his femoral condyles and some beaking of the tibial 
plateau, but otherwise, the joint spaces were only minimally 
decreased in size.  There were some old proximal medial 
tibial changes, otherwise, there was just a mild to moderate 
amount of degenerative changes.  

The veteran reported that the right knee was also 
progressively getting worse.  The pain was mostly located 
anteriorly.  Sometimes he would not have pain in his knee at 
all but on some days he will.  He did not have any mechanical 
symptoms on this side and did not note any crepitus.  He has 
some pain in this side on ascending and descending stairs.  
He stated that his left knee was considerably worse than his 
right.  He did not note any dislocation or subluxation.  

Examination of the right knee revealed no effusion.  Range of 
motion on the right knee was 0 to 125 degrees.  He had a weak 
anterior knee pain on the left, none on the right.  There was 
a weak positive patellofemoral grind.  There was no 
retropatellar facet pain.  There was some crepitus on range 
of motion, but significantly worse on the left.  The veteran 
was stable to varus and valgus stresses on the right.  There 
was a good endpoint on Lachman's.  There were negative 
anterior and posterior drawers.  The calf was soft and 
nontender.  There were good distal pulses.  There was 
negative J sign.  The veteran could not sublux or dislocate 
his patella. 

Radiographic examination of the right knee showed a mild 
amount of joint space narrowing medially.  Laterally, it 
looked fairly good.  There as a small amount of squaring of 
the lateral femoral condyle.  There was a small amount of 
retropatellar arthrosis but otherwise the x-rays were fairly 
benign.  There were no other abnormal masses or soft tissue 
changes noted.  There were no appreciable loose bodies.

With regard to his low back, the veteran reported that the 
pain was fairly unchanging in its location.  There was no 
buttock or leg pain.  There was no change in bowel or bladder 
control.  There were no episodes of weakness, but the pain 
was fairly constant.  Precipitating factors were most notably 
standing or lifting heavy objects.  There were no radicular 
symptoms or neurogenic claudication symptoms.  

The veteran's back was nontender to palpation throughout his 
spine.  There was no tenderness over his sacroiliac joints.  
The paraspinous muscles were nontender.  There was no 
paraspinal muscle spasm.  Range of motion was essentially 
normal.  Flexion was about 85 degrees.  Extension was 
somewhat limited only about 20 degrees because of pain in his 
posterior low back region.  Lateral bending and rotation were 
symmetric and normal.  The veteran was able to heel and toe 
walk without difficulty.  He walked with a normal tandem 
gait.  Neurological examination of the bilateral lower 
extremities showed 5/5 of the extensor hallucis longus, 
dorsiflexors, and plantar flexors.  He also had 5/5 of the 
iliopsoas, quadriceps, and hamstrings.  He was fully sensate 
throughout.  There was no abnormal sensation to light touch 
in any determatomal distribution.  Toes were downgoing on 
Babinski's.  Straight leg raise test was negative 
bilaterally.  There was normal deep tendon reflexes with 2+ 
patella and Achilles bilaterally.  He was able to do a deep 
knee bend from the neurologic standpoint, although it 
recreated pain in his anterior knees, left greater than 
right.  

Radiographic examination of his lumbosacral spine showed 
significant desiccated decreased disc heights, L5-S1.  There 
was some hypertrophy of the L5-S1 joints.  There was a 
significant amount of anterior spurring at the L5-S1 region, 
otherwise, the rest of the lumbar spine was fairly 
unremarkable.  There was no significant spondylolisthesis.  

With respect to De Luca provisions, the examiner stated that 
the veteran only had mild pain and limitation on range of 
motion at the present time, however, it was conceivable that 
this pain could limit his ability to have a good range of 
motion and pain control with prolonged activity.  It was 
stated that if the veteran was squatting or ascending or 
descending stairs or just ambulating a fair amount during the 
day, this could increase the amount of pain he has in his 
knees bilaterally.  As far as his back is concerned, it would 
be difficult to ascertain if this would be better or worse 
with time, but it was conceivable that the pain could worsen 
with extended periods of time, especially with lifting and 
being on his feet during the day.  The examiner felt that it 
was not feasible to express with any degree of medical 
certainty what the veteran's specific limitations would be, 
but they certainly could be more so than they are at the 
current time.   

VA outpatient treatment records dated from January to July 
2005 were received at the Board with waiver of RO review of 
this evidence.  The records show steroidal treatment for 
bilateral knee pain.  Examination of the veteran's knees and 
back in January 2005, revealed no swelling, erythema, 
tenderness, and fair range of motion.  It was noted that the 
veteran's low back pain was stable and CT scan results showed 
degenerative changes without any evidence of stenosis or root 
compression.  On examination in April 2005, there was 
excellent range of motion of both knees with mild 
patellofemoral crepitus.  The knees were both stable.  The 
veteran was neurovascularly intact.  X-rays taken that day 
showed very mild osteophytes on both knees, consistent with 
early arthritis.  There was excellent preservation of the 
joint space.  On examination in May 2005, the knees showed no 
swelling or tenderness and fair range of motion with mild 
pain.  A July 2005 emergency room report documents treatment 
by medication for complaints related to the right knee.

The veteran testified at a July 2005 hearing that the pain in 
his knees is constant and that he gets a lot of swelling.  He 
stated that he receives regular cortisone shots in the knees.  
With regard to his low back, he testified that due to the 
instability of his knees, he has been having more back pain.  
The veteran's wife attested to the veteran's descriptions of 
bilateral knee and back pain.

Analysis

Increased Rating Claims - General

The present appeal involves the veteran's claims that the 
severity of his service-connected disorders warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.     Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.



Knees

The Board notes that separate ratings may be assigned for 
knee disability under Diagnostic Codes 5257 and 5003 where 
there is X-ray evidence of arthritis in addition to recurrent 
subluxation or lateral instability.  See generally VAOPGCPREC 
23-97 and VAOPGCREC 9-98.  The opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

The veteran's bilateral knee disabilities are currently rated 
under Diagnostic Codes 5010 and 5257.  Under Diagnostic Code 
5257, a 10 percent rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
A 30 percent rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating; flexion that is limited to 30 
degrees warrants a 20 percent rating and flexion that is 
limited to 15 degrees warrants a 30 percent rating.  Under 
Code 5261, extension that is limited to 10 degrees warrants a 
10 percent rating and extension limited to 15 degrees 
warrants a 20 percent rating. Extension limited to 20 degrees 
warrants a 30 percent rating.  The Board notes that standard 
motion of a knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II.

Left Knee

Initially, the Board notes that the veteran has consistently 
reported pain and swelling of the left knee.  However, the 
Board finds that the objective medical evidence of record 
does not support the veteran's contention that he warrants a 
rating in excess of 10 percent for his left knee disability.  
As discussed below, there is no limitation of extension, 
flexion is not limited to 30 degrees or less, and there is no 
persuasive evidence or recurrent subluxation or lateral 
instability. 

The medical evidence of record shows arthritis of the left 
knee confirmed by x-ray findings.  As noted above, arthritis 
disabilities are rated based on limitation of motion of the 
affected joint.  The Board notes that the May 2003 VA 
examination showed range of motion from 0 to 125 degrees with 
pain upon flexion at about 115 degrees.  VA outpatient 
treatment treatment records dated in 2005 describe range of 
motion of the knee as fair to excellent.  The May 2003 VA 
examiner stated that the veteran only had mild pain and 
limitation of motion at the present time, however, it was 
conceivable that the veteran's range of motion could be 
limited with prolonged activity.  The examiner could not 
express with any degree of certainty what the specific 
limitations would be.  

The medical evidence of record clearly shows that the veteran 
has no limitation of extension of the left knee due to 
arthritis. On examination in May 2003, flexion was limited by 
pain to 115 degrees.  When taking into account pain, fatigue, 
weakness, incoordination and lack of endurance during flare-
ups, the record clearly does not show even compensable 
limitation of flexion.  Thus, under the rating criteria for 
Diagnostic Codes 5260 and 5261, the veteran does not have 
compensable limitation of either flexion or extension.  As 
such, a 10 percent rating for pain on motion with arthritis 
confirmed by x-ray findings is appropriate.

As for the issue of a separate rating for recurrent 
subluxation or lateral instability, the Board finds that such 
a rating is not warranted based on the objective medical 
evidence of record.  On examination n May 2003, the veteran 
denied any mechanical symptoms of locking or catching of the 
left knee.  Physical examination of the knee did not 
establish symptoms of subluxation or lateral instability of 
the left knee.  Thus, the Board finds that a separate rating 
under Diagnostic 5257 is not warranted. 

Right Knee

As with the left knee, the veteran's right knee disability 
shows arthritis confirmed by x-ray findings.  Thus, as noted 
above, the disability is to be rated based on limitation of 
motion.  The May 2003 VA examination report showed full 
extension of the right knee with flexion to 125 degrees.  VA 
outpatient treatment treatment records dated in 2005 describe 
range of motion of the knee as fair to excellent.      
The May 2003 examiner concluded that the veteran had only 
mild pain and limitation of motion at the present time.  
Additional limitation of motion as a result of prolonged 
acitivity could not be specified.

In short, there is no objective medical evidence of 
limitation of extension of the veteran's right knee. On 
examination in May 2003, flexion was limited to 125 degrees.  
When taking into account pain, fatigue, weakness, 
incoordination and lack of endurance during flare-ups, the 
record, once again, does not show compensable limitation of 
flexion.  Thus, under the rating criteria for Diagnostic 
Codes 5260 and 5261, the veteran does not have compensable 
limitation of either flexion or extension.  As such, a 10 
percent rating for pain on motion with arthritis confirmed by 
x-ray findings is appropriate.

Furthermore, a separate rating for recurrent subluxation or 
lateral instability for the the right knee is also not 
warranted.  On examination in May 2003, the veteran denied 
dislocation or subluxation of the right knee.  Physical 
examination did not find recurrent subluxation or lateral 
instability of the right knee.  Thus, the Board finds that a 
separate rating under Diagnostic 5257 is not warranted.  
Back

The veteran's low back disability has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  It appears that he filed his claim for an 
increased rating in March 2003.    

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  This change revises the spine criteria to 
"ensure that it uses current medical terminology and 
unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
In addition to renumbering the diagnostic codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities, with the possible exception of 
intervertebral disc syndrome, are to be rated under.  See 
also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002 ("Interim" intervertebral disc syndrome 
regulations, providing 2-prong test for evaluating 
intervertebral disc syndrome based either on acute or chronic 
symptomatology picture, replaced by 68 Fed. Reg. 51,454, 
providing different 2-prong test).  Because the veteran has 
not been diagnosed with intervertebral disc syndrome, the 
interim regulations at 67 Fed. Reg. 54,345 are not for 
consideration in the instant case.  However, the low back 
disability must still be considered under both the old 
criteria or low back disability and under the General Rating 
Formula for Diseases and Injuries of the Spine which became 
effective September 26, 2003. 

Under Diagnostic Code 5295, a 40 percent rating was assigned 
for severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; a 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position; a 
10 percent rating was assigned for characteristic pain on 
motion; and a 0 percent rating was assigned with slight 
subjective symptoms only.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

Under Code 5292, a 40 percent evaluation was assigned for 
severe limitation of motion of the lumbar spine; a 20 percent 
rating was assigned for moderate limitation of motion of the 
lumbar spine; and a 10 percent rating was assigned for slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The words such as "mild", "moderate", and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

The Board notes that while the veteran complains of increased 
back pain and disability, the objective medical evidence does 
not substantiate his contentions. 
 
Evaluation of the claim prior to September 26, 2003 reveals 
evidence of low back pain without any evidence of muscle 
spasm. Consequently, there is an absence of medical evidence 
of the symptomatology required for assignment of a 20 percent 
evaluation under Diagnostic Code 5295.

The Board must also determine whether an evaluation in excess 
of 10 percent is warranted prior to September 26, 2003, under 
Diagnostic Code 5292 for limitation of lumbar motion.  Range 
of motion testing on VA examination in May 2003 revealed 
flexion to 85 degrees.  Extension was somewhat limited to 
about 20 degrees due to pain.  Lateral bending and rotation 
were symmetrical and normal.  The examiner commented that the 
range of motion of the back was essentially normal.  The 
Board notes that by regulation, normal flexion is to 90 
degrees and normal extension is to 30 degrees.  38 C.F.R. 
§ 4.71a, Plate V (2005).  After comparing the demonstrated 
range of motion to normal range of motion, the Board does not 
find that the veteran meets the criteria for a rating based 
on moderate limitation of motion of the low back under 
Diagnostic Code 5292.  

An evaluation in excess of 10 percent is not warranted for 
low back disability under the schedular criteria effective 
September 26, 2003.  As noted above, on VA examination in May 
2003, forward flexion of the veteran's thoracolumbar spine 
was to 85 degrees and the combined range of motion of the 
thoracolumbar spine was to 225 degrees.  Moreover, there was 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, 5237.

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285), ankylosis (Diagnostic Code 5289), or 
intervertebral disc syndrome (Diagnostic Code 5293), and low 
back strain has been diagnosed, the Board finds that another 
rating code is not more appropriate.  See 38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 
5243 (2005).

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because there is no medical evidence of significant 
functional impairment due to the low back disability.  
Consequently, a rating in excess of 10 percent is not 
warranted for service-connected low back strain under 38 
C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

As the preponderance of the evidence is against the veteran's 
claims for an increased rating for the left and right knees 
and the low back, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected left knee, right knee, and low back 
disability.  The governing norm in such exceptional cases is:  
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  
There is no evidence in the claims file of frequent periods 
of hospitalization for the left knee, right knee, or low back 
disability.  There is also no evidence of marked interference 
with employment.  The veteran experiences pain, but there is 
no evidence to show that his job performance is hindered to a 
degree beyond that which is already considered by the 
schedular rating.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee with degenerative 
changes is not warranted.  Entitlement to a rating in excess 
of 10 percent for residuals of a right knee sprain with 
traumatic arthritis is not warranted.  Entitlement to a 
rating in excess of 10 percent for low back strain is not 
warranted.  The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


